Citation Nr: 0311210	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
herniated nucleus pulposus of the cervical spine.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to June 1995.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, granted service connection for a cervical 
spine disorder, rated 10 percent disabling.  By an April 2002 
RO determination, the rating for a herniated nucleus pulposus 
of the cervical spine was increased to 20 percent.  In view 
of AB v. Brown, 6 Vet. App. 35 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  

This case was previously before the Board in September 2002, 
when the case was remanded to the RO for additional 
development.  The additional development has been completed, 
and that matter is addressed below.  

In a March 2003 statement, the veteran specifically raised 
the issues of entitlement to service connection for 
headaches, and entitlement to increased ratings for his 
service-connected right and left knee disabilities.  The RO 
has not formally addressed those issues, and they are 
referred to the RO for appropriate action.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for enhanced notice and assistance to claimants.  The 
duty to notify the veteran specifically includes that he must 
be notified what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran received 
notification of the VCAA and implementing regulations by way 
of an April 2001 letter from the RO.

However, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Here, the record contains VA outpatient records dated through 
April 2003 revealing additional treatment of the veteran's 
cervical spine condition.  A supplemental statement of the 
case issued in February 2003 indicates that the most recent 
evidence the RO has considered in the first instance is a 
report of VA examination in November 2002, along with VA 
outpatient records dated through September 2002.  

In a March 2003 written statement, the veteran contended that 
the November 2002 VA examination "does not come close to an 
accurate description of his back problems . . . ,"  inasmuch 
as the report of examination did not reflect that he is 
incapacitated most, if not all the time.  He reported that he 
is usually either bedridden, or sitting and reclining, to 
alleviate discomfort caused by his back pain.  The Board 
finds that the veteran's March 2003 statement can reasonably 
be construed as a statement to the effect that his cervical 
spine disability has increased in severity since he was last 
examined by VA.  In the case of a claim for disability 
compensation, the duty to assist includes conducting a 
thorough, contemporaneous medical examination, taking into 
account records of prior medical treatment so that the 
disability rating will be full and fair.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Here, although the most recent 
medical evidence of record includes the November 2002 VA 
examination report, the veteran's contentions that his 
cervical spine disability has increased in severity since the 
examination reasonably suggest that there is no competent 
evidence as to the current status of the cervical spine.  
Additionally, although the veteran received notification of 
the VCAA and implementing regulations by way of an April 2001 
letter from the RO, under the Federal Circuit case cited 
above, the Board has no recourse but to remand the case for 
initial AOJ consideration of additional evidence, and 
complete development assistance if necessary.  

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
cervical spine problems from April 2003 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any VA medical 
records of treatment for cervical spine 
problems which are not already associated 
with the claims file.

2.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his cervical spine 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the cervical spine with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
All functional limitations resulting from 
the cervical spine disability are to be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the 
cervical spine.  If there is no 
limitation of motion or function, or no 
objective indication of pain, such facts 
must be noted in the report.  Any 
findings of neuropathy related to the 
cervical spine should be noted and 
explained in detail.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement 
or activity), and the effectiveness of 
any pain medication or other treatment 
for relief of pain.  The examiner should 
discuss the effect the cervical spine 
disability has upon the veteran's daily 
activities, and should provide a specific 
opinion on the effect the cervical spine 
disability has upon his employability.  
The examiner must explain the rationale 
all opinions given.

3.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the veteran's claim.  If it 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




